DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2022 has been entered.
3. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 4. Claims 1-16, 18-20, 22 and 25 are pending and have been examined herein.
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the presence of patient-specific SNVs in cell-free DNA of a sample from a patient diagnosed with cancer and minimal residual disease.  Note that the claim 1 (and thereby dependent claims 2-16, 18-20 and 22) recite that the method is “useful for detecting minimal residual disease” and “detection of two or more patient-specific single nucleotide variants from the sample is indicative of minimal residual disease.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Claim 22 requires performing the step of “selecting” at least 16 patient-specific SNV loci based on somatic mutations “identified” in a tumor sample of the patient. Neither the specification nor the claims set forth a limiting definition for "selecting” or “identifying” and the claims do not set forth how the patient-specific SNV loci are selected based on mutations identified in a tumor sample of the patient. The broadest reasonable interpretation of this step is that it may be accomplished by reading information in a database or report regarding somatic mutations in a tumor of a patient and mentally selecting SNV loci comprising the somatic mutations.  The “selecting” and “identified” thereby encompass processes that may be performed mentally and thus are an abstract idea.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of collecting samples from a patient, extracting cell-free DNA from the samples, performing multiplex PCR to generate amplicons and determining the sequence of a segment of the amplicons are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the recited judicial exceptions.
While the claims recite that the samples are collected after the patient has been treated with surgery, neoadjuvant therapy and/or adjuvant therapy, the treating step is also merely part of the data gathering process and is not a practical application of the recited law of nature. 
Note that in Mayo v. Prometheus, the claims recited a step of administering a drug to a patient which step was performed in order to gather data about the natural relationships. The Mayo claims were not directed a method of treatment that practically applied the natural relationship recited in the claims. In Mayo, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." This is similar to the present situation, wherein the claims include methods in which the SNV loci are amplified and sequence after the patient has been treated only to gather information regarding the effect of the treatment on the subject.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.”

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of collecting samples from a patient, extracting cell-free DNA from the samples, performing multiplex PCR to generate amplicons and determining the sequence of a segment of the amplicons, particularly by high-throughput next generation sequencing, were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification. For instance, the specification (note that paragraph numbering herein is with respect to the published application) states:
[0277] An amplification reaction mixture useful for the present invention includes components known in the art for nucleic acid amplification, especially for PCR amplification….Amplification reaction mixtures useful for practicing the methods provided herein, such as AmpliTaq Gold master mix (Life Technologies, Carlsbad, Calif.), are available commercially.
[0278] Amplification (e.g. temperature cycling) conditions for PCR are well known in the art. 
[0279] There are many workflows that are possible when conducting PCR; some workflows typical to the methods disclosed herein are provided herein. The steps outlined herein are not meant to exclude other possible steps nor does it imply that any of the steps described herein are required for the method to work properly. A large number of parameter variations or other modifications are known in the literature, and may be made without affecting the essence of the invention.
[0280] … Methods for determining the sequence of an amplicon are known in the art. Any of the sequencing methods known in the art, e.g. Sanger sequencing, can be used for such sequence determination. In illustrative embodiments high throughput next-generation sequencing techniques (also referred to herein as massively parallel sequencing techniques) such as, but not limited to, those employed in MYSEQ (ILLUMINA), HISEQ (ILLUMINA), ION TORRENT (LIFE TECHNOLOGIES), GENOME ANALYZER ILX (ILLUMINA), GS FLEX+ (ROCHE 454), can be used for sequencing the amplicons produced by the methods provided herein.

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states that this is not a “diagnostic case” or a “method of treatment case.” It is stated that the claims are drawn to a method of preparation wherein the steps change the composition of the mixture, resulting in a DNA fraction that is different from the naturally-occurring fraction.”  The response states “The court in Illumina v. Ariosa Diagnostics held that a claim reciting "[a] method for preparing a deoxyribonucleic acid (DNA) fraction from a pregnant human female useful for analyzing a genetic locus involved in a fetal chromosomal aberration, comprising (a) extracting DNA...; (b) producing a fraction of DNA extracted in (a)...; and (c) analyzing a genetic locus produced in (b)" is patentable eligible because it is considered a method of preparation and not a method of diagnosis (p.1371). It is argued that because the present claims are directed to a method of preparation, the claims are not patent-ineligible at step one of the Alice/Mayo test and it is not necessary to reach step two of the test.
These arguments have been fully considered but are not persuasive. Applicant’s arguments that the claims are directed to a method of preparation and are not directed to a method of diagnosis do not accurately characterize the claims. The claims recite that the method is “useful for detecting minimal residual disease” and that “detection of two or more patient-specific single nucleotide variants from the sample is indicative of minimal residual disease.” The detection of minimal residual disease is not distinct from the “diagnosis” of minimal residual disease. The Court in Illumina v. Ariosa did not hold that all methods that include the language of “a method of preparing” are necessarily patent-eligible. 
The present claims are distinguishable from the claims in Illumina v. Ariosa. As stated above, the present claims recite that the method is useful – and thereby is to be used (as consistent with step c) of claim 1) to detect minimal residual disease and recite that the detection of two or more patient-specific SNVs in the sample are indicative of minimal residual disease. The claims in Illumina v. Ariosa do not recite such a correlation or diagnostic step or intended use. 
The Court in Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) stated that “The re-phrasing of the claims does not make them less directed to a natural law.” Herein, Applicant cannot avoid the Alice/Mayo analysis of the claims under 35 U.S.C. 101 by simply adding the words of a “method of preparation” to the claims. The present claims are clearly directed to a method of detecting / diagnosing minimal residual disease, irregardless of the fact that the method includes steps of preparing DNA by extracting DNA and amplifying the DNA. The fact that the extraction and amplification steps change the DNA into a form that is different from the original form also does not render the claimed methods patent-eligible. Note that MPEP 2106.05(c) states “It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility.” It goes on to state “if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test” (Emphasis added).
It is maintained that the claims recite the judicial exceptions of a law of nature and an abstract idea (claim 22) and do not recite additional elements or steps that integrate the judicial exception(s) into a practical application or which add something significantly more to the judicial exception(s) so as to render the claims patent-eligible.
Modified Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 18-20, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanton et al (PGPUB 2020/0248266; cited in the IDS) OR Swanton et al (WO 2018/083467; cited in the IDS), each in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL  <illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>).
Note that Swanton et al (PGPUB 2020/0248266) is the National Stage of PCT/GB2017/53289, which published as WO 2018/083467. The contents of the WO 2018/083467 are the same as that of PGPUB 2020/0248266. Citations herein are with respect to PGPUB 2020/0248266.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Swanton et al teaches a method for monitoring a cancer, including detecting minimal residual disease (e.g., para [0008-0009], [0199] and [0211] and Figure 1) comprising selecting a set of patient-specific single nucleotide variant loci which comprise somatic mutations present in the tumor of the patient and not present in normal, non-tumor samples of the patient (e.g., para [0093], [0104] and Figure 1);  longitudinally collecting one or more blood samples from the patient which contain circulating tumor DNA after the patient has been treated with surgery (e.g., [0079], [0109], [0117] and Figure 1);  performing a multiplex amplification reaction to generate amplicons from each blood or urine sample or a fraction thereof, wherein the amplicons span the patient-specific somatic mutation / SNV loci identified in the tumor of the patient (i.e., associated with the cancer; e.g., para [0102] and [0136]) and sequencing the amplicons by high-throughput, next generation sequencing to thereby detect the patient-specific single nucleotide variations / somatic mutations as indicative of minimal residual disease and early relapse or metastasis of cancer (see, e.g., para [0121] and [0136]).
Regarding the recitation of preparing sets of amplicons that span at least 8 patient-specific SNV loci (claims 1 and 25) or at least 16 patient-specific SNV loci (claim 22),  Swanton teaches that the SNV loci that are amplified by multiplex PCR are based on clonal mutations identified in the patient’s tumor sample (e.g. para [0006-0019], [0046-0051] and [0083-0084]). Swanton further teaches assaying cfDNA using reagents for at least eight, at least fifteen, at least twenty, at least twenty-five etc. mutations characteristic of the tumor (para [0101]). Swanton also exemplifies methods that assayed for 890 total SNVs in plasma samples and detected on average 9.1 SNVs in each plasma sample (para [0170]). Thus, Swanton teaches that the method is one that generates amplicons for and analyzes at least 8 or 20, and thereby at 8 or 16, patient-specific SNV loci. Further, Swanton (para [0211]) teaches that “Defining molecular relapse as the detection of two clonal SNVs in the post-operative setting achieved the highest sensitivity and specificity in terms of identifying relapse (92% and 83% respectively) as compared with utilising other SNV thresholds (Table 10).” Thus, with respect to claims 1 and 25, Swanton teaches determining whether two or more patient-specific SNVs are present in the amplicons generated from the blood plasma ctDNA.
Regarding the limitation that the high-throughput sequencing of amplicons is at a median depth of read of at least 100,000 per patient-specific SNV, Swanton teaches detecting the patient-specific mutations in the plasma samples by performing multiplex PCR followed by next-generation sequencing using the Illumina HiSeq 2500 system with an average target depth of reads of at least 40,000 (e.g., claim 34 and para [0163]). Swanton doesn’t teach sequencing the amplicons with a median depth of read of at least 100,000 per patient-specific SNV locus.
However, Illumina teaches the HiSeq®2500 sequencing system and tuning of the system to provide high-output for sequencing large numbers of samples or long sequences (p. 1). It is stated that “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2). 
In view of the teachings of Illumina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swanton so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have sequenced the amplicons with a median depth of read of at least 100,000 per patient-specific SNV locus, since Illumina teaches tuning of the system to provide high out of reads while maintaining accuracy and providing the “highest yield of error-free reads” (p. 1, col 2). One would have been motivated to have made such a modification in order to have provided the most sensitive method for detecting the presence of low levels of the tumor- / patient-specific mutation in ctDNA in the blood plasma samples as indicative of early relapse of the cancer.
Regarding the recitation in claim 1 that the method has a specificity of 99.5% in identifying minimal residual disease when two or more patient-specific SNVs are detected above a confidence threshold of 0.97 and the recitations in claims 5-16 and 17-20, these limitations constitute an inherent properties of the method. The recited methods do not require an active step of detecting minimal residual disease, not do they require that the two patient-specific SNVs are only considered to be present based on a confidence threshold of 0.97. Since the claimed method is the same method as that which results from the modification of the method of Swanton as set forth above, in the absence of evidence to the contrary, the method of Swanton, as modified to perform a median depth of sequencing reads of at least 100,000 also necessarily has each of the recited attributes regarding the specificity and efficacy of the method. 
Further, to the extent that the claims may intend to require (but currently do not require) that the patient-specific SNVs in the ctDNA are detected above a confidence threshold of 97%, Swanton teaches “[0161]… A confidence score was calculated for each target SNV based on the background error model. A positive plasma SNV call was made if the calculated confidence for that mutation in the corresponding plasma sample passed our confidence threshold.”
Swanton exemplifies detecting SNVs at confidence thresholds of 95% (para [0071]). Swanton also states “[0171]…As we used very stringent confidence thresholds to avoid potential false positives, we are highly confident about the detected mutations.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swanton so as to have used even higher confidence thresholds, including a threshold above 97% in order to have avoided false positive results and thereby increased the accuracy of the detection of minimal residual disease in the cancer patients.
Regarding claims 2-4, Swanton teaches that the cancer may be breast, bladder or colorectal / colon/rectum cancer (e.g., para [0052).
7. Claims 6-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanton et al (PGPUB 2020/0248266; cited in the IDS) OR Swanton et al (WO 2018/083467; cited in the IDS), each in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL < https://www.illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>) and each in view of Garcia-Murillas et al (Science Translational Medicine. August 2015. 7(302): 1-11; cited in the IDS of 10/25/19 and Supplementary Materials, p. 1-21). 
Note that Swanton et al (PGPUB 2020/0248266) is the National Stage of PCT/GB2017/53289, which published as WO 2018/083467. The contents of the WO 2018/083467 are the same as that of PGPUB 2020/0248266. Citations herein are with respect to PGPUB 2020/0248266.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The teachings of Swanton and Illumina are presented above. 
Regarding claims 6-12, 14-16 and 18-20, to any extent that the claims are intended to encompass methods wherein the patient specifically has HER2+, HR+/HER2-, or triple negative breast cancer, Swanton does not teach the HR and HER2+ status of the breast cancer patients to which the method of detection may be applied.
However, Garcia-Murillas teaches detecting somatic mutations present in a cancer patient’s tumor in ctDNA present in plasma samples of the patient in order to monitor the cancer following surgery and/or adjuvant or neoadjuvant therapy and to detect minimal residual disease or metastasis or cancer recurrence (e.g., abstract; Figure 7; and p. 1 and 8). Garcia-Murillas teaches applying this method to patients having triple negative breast cancer, ER+ (i.e., HR+) / HER2- breast cancer and HR+ or HR- and HER2+ breast cancer (Supplemental Table S5; p. 8 and Figure 6). 
In view of the teachings of Garcia-Murillas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Swanton to breast cancer patients whose ER and HER2 status had been determined, and thereby to breast cancer patients having ER2+, HR+/HER2-, or triple negative breast cancer in order to have monitored the recurrence / early relapse or occurrence of metastasis or minimal residual disease because these are the most common types of breast cancer and the ER and HER2 status of the breast cancer would be useful in the selection of therapies for the patients. Additionally, regarding the recitation in these claims of the sensitivity of detection of the method, as discussed above, these limitations indicate only inherent properties of the method. The claims do not recite any specific limitations regarding the amplification or sequencing steps that distinguish the claimed method over that of Swanton. Accordingly, in the absence of evidence to the contrary, the method of Swanton also necessarily has each of the recited attributes regarding the specificity and efficacy of the method.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to remarks regarding the prior rejections under 35 U.S.C. 103 
The response points to Example 8 of the specification which achieved a specificity of at least 99.5% and wherein 16 patient-specific SNVs and INDEL variants were screened for in patient plasma samples. It is stated that “The greater than 99.5% specificity of the test is achieved by requiring that two or more variants are measured above the selected confidence threshold of the calling algorithm in order to be certain that ctDNA is present in the plasma. The specificity is underscored by the fact that none of the non- recurring patients' plasma samples were called positive.” It is further stated that “As shown in Example 8 and specifically described in paragraph [0872], "a specificity of at least 99.5%" is a technical effect achieved by requiring that two or more SNVs are measured above the selected confidence threshold of the calling algorithm, as well as high-throughput sequencing with a median depth of read of at least 100,000 per patient-specific single nucleotide variant locus, as recited by the present claims, and hence also cannot be considered an inherent property of the disclosure of Maguire and Swanton. In fact, Swanton reported a specificity of only 83% for its method (see Swanton, paragraph [0211]).”
These arguments have been fully considered but are not persuasive. First, Swanton teaches (para [0211]) “Defining molecular relapse as the detection of two clonal SNVs in the post-operative setting achieved the highest sensitivity and specificity in terms of identifying relapse (92% and 83% respectively) as compared with utilising other SNV thresholds (Table 10).” Thus, Swanton teaches the limitation of claim 25 of determining “whether two or more patient-specific single nucleotide variants are present in the amplicons.” Claim 25 does not require any particular confidence levels or specificity. 
Regarding claim 1, this claim does not require “that two or more SNVs are measured above the selected confidence threshold of the calling algorithm,” as argued by Applicant.  Rather claim 1 recites that it is a property of the method that two or more SNVs “are indicative of minimal residual disease.” The claims do not recite an active process step of detecting minimal residual disease by detecting the presence of two or more patient-specific SNVs in the ctDNA of the sample. Further, claim 1 does not require that the patient-specific SNVs are in fact detected at a confidence threshold of 0.97. Rather, the claim recites that the method (inherently) has a specificity of at least 99.5% in identifying minimal residual disease when two or more patient-specific SNVs are detected above a confidence threshold of 0.97. Again, this is not equivalent to requiring that the method is one in which the SNVs are detected at a confidence threshold of at least 0.97.
Moreover, if the claims were amended to require an active step of detecting minimal residual disease by detecting at least two of the patient-specific SNVs in the amplified DNA at a confidence threshold above 0.97 to achieve a specificity of at least 99.5% in identifying minimal residual disease, as discussed in the above rejection, Swanton does teach using confidence thresholds of 95% (e.g. para [0071]. Swanton teaches using “very stringent confidence thresholds to avoid potential false positives” (para [00171]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swanton so as to have used even higher confidence thresholds, including a threshold above 97% in order to have avoided false positive results and thereby increased the accuracy of the detection of minimal residual disease in the cancer patients. Such a modification of the method of Swanton, together with the use of higher median depth of reads, including median depth of reads of at least 100,000, would have necessarily resulted in a method that detects minimal residual disease at a specificity of at least 99.5% since such a modified method would have been the same as that recited in the present claims.
Regarding Applicant’s arguments pertaining to the Illumina reference, these 
arguments have also been fully considered but are not persuasive. The rejection clearly establishes the rationale and motivation to modify the method of Swanton to increase the depth of read of the Illumina HiSeq 2500 system from a median depth of read of at least 40,000 to a median depth of read of at least 100,000. As discussed in the rejection, llumina teaches optimizing / tuning the HiSeq®2500 sequencing system to provide high-output for sequencing large numbers of samples or long sequences (p. 1) and states “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2).  It is maintained that in view of the teachings of Illumina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swanton so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have sequenced the amplicons with a median depth of read of at least 100,000 per patient-specific SNV locus, since Illumina teaches tuning of the system to provide high out of reads while maintaining accuracy and providing the “highest yield of error-free reads” (p. 1, col 2). One would have been motivated to have made such a modification in order to have provided the most sensitive method for detecting the presence of low levels of the tumor- / patient-specific mutation in ctDNA in the blood plasma samples as indicative of early relapse of the cancer.
New Grounds of Rejection:
8. Claims 1-16, 18-20, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbosh et al (Nature. 26 April 2017. 545: 446-453 and Supplementary Information, total of 22 pages) in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL < https://www.illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>).
Abbosh et al teaches a method for monitoring cancer flowing surgery or treatment, including detecting minimal residual disease (e.g., p. 446, col. 1; p. 450, col. 1 and p. 451, col. 1) comprising selecting a set of patient-specific single nucleotide variant loci which comprise somatic mutations present in the tumor of the patient and not present in normal, non-tumor samples of the patient; longitudinally collecting one or more blood samples from the patient which contain circulating tumor DNA after the patient has been treated with surgery or therapy; performing a multiplex amplification reaction to generate amplicons from each blood or urine sample or a fraction thereof, wherein the amplicons span the patient-specific somatic mutation / SNV loci identified in the tumor of the patient ; and sequencing the amplicons by high-throughput, next generation sequencing to thereby detect the patient-specific single nucleotide variations / somatic mutations as indicative of minimal residual disease (see, e.g., (e.g., Supplementary Information “METHODS” at p. 9-10 and Figure 1).
Regarding the recitation of preparing sets of amplicons that span at least 8 patient-specific SNV loci (claims 1 and 25) or at least 16 patient-specific SNV loci (claim 22),  Abbosh teaches that “A median of 18.5 SNVs (range, 12–20) were targeted by the LUSC assay panels, comprising a median of 8.5 clonal SNVs (range, 3–18) and a median of 9.5 subclonal SNVs (range, 2–17) (Extended Data Fig. 2d, e). A median of 28 SNVs (range, 25–30) were targeted by the LUAD assay panels, comprising a median of 20.5 clonal SNVs (range, 13–26) and a median of 6 subclonal SNVs (range, 0–13) (Extended Data Fig. 2d, e)” (p. 448). Further, Abbosh (p. 446 col. 2) states “Therefore, we selected a threshold of two detected SNVs for calling a sample ctDNA-positive for validation within this study, to minimize type I errors when testing up to 30 tumour-specific SNVs per time point in a single patient (see Extended Data Fig. 1b for justification).”
Regarding the limitation that the high-throughput sequencing of amplicons is at a median depth of read of at least 100,000 per patient-specific SNV, Abbosh teaches detecting the patient-specific mutations in the plasma samples by performing multiplex PCR followed by next-generation sequencing using the Illumina HiSeq 2500 system with an average target depth of reads of at least 40,000 or 45,478 (see, e.g., Supplementary Information “METHODS” at p. 9 and Figure 1c). Abbosh also teaches detecting hotspot mutations in samples using a depth of read (DOR) of 99,159, 93,383 and 89,616 (Table 2c).  Abbosh doesn’t teach sequencing the amplicons generated from the ctDNA with a median depth of read of at least 100,000 per patient-specific SNV locus.
However, Illumina teaches the HiSeq®2500 sequencing system and tuning of the system to provide high-output for sequencing large numbers of samples or long sequences (p. 1). It is stated that “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2). 
In view of the teachings of Illumina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abbosh so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have sequenced the amplicons with a median depth of read of at least 100,000 per patient-specific SNV locus, since Illumina teaches tuning of the system to provide high out of reads while maintaining accuracy and providing the “highest yield of error-free reads” (p. 1, col 2). One would have been motivated to have made such a modification in order to have provided the most sensitive method for detecting the presence of low levels of the tumor- / patient-specific mutation in ctDNA in the blood plasma samples as indicative of early relapse of the cancer.
Regarding the recitation in claim 1 that the method has a specificity of 99.5% in identifying minimal residual disease when two or more patient-specific SNVs are detected above a confidence threshold of 0.97 and the recitations in claims 5-16 and 17-20, these limitations constitute an inherent properties of the method. The recited methods do not require an active step of detecting minimal residual disease, not do they require that the two patient-specific SNVs are only considered to be present based on a confidence threshold of 0.97. Since the claimed method is the same method as that which results from the modification of the method of Abbosh as set forth above, in the absence of evidence to the contrary, the method of Abbosh, as modified to perform a median depth of sequencing reads of at least 100,000 also necessarily has each of the recited attributes regarding the specificity and efficacy of the method. 
Further, to the extent that the claims may intend to require (but currently do not require) that the patient-specific SNVs in the ctDNA are detected above a confidence threshold of 97%, Abbosh does not teach setting the confidence interval for SNV defection at above 97%. However, Abbosh (p. 446) does teach “Analytical validation of the multiplex-PCR NGS platform demonstrated a sensitivity of above 99% for the detection of SNVs at frequencies above 0.1% and the specificity of detecting a single SNV was 99.6% (Extended Data Fig. 1a).” Figure 1b shows that when the threshold of the assay is the presence of 2 SNVs in the patient’s ctDNA, then the specificity is above 99.5% when the number of SNVs tested in the ctDNA is 5, 10 or 20 SNVs. Abbosh teaches 95% confidence intervals for detection of SNVs (e.g. Extended Data Figure 4 and Supplementary Information p. 22). For example, Abbosh states “A confidence score was calculated for each target SNV on the basis of the error model and a positive plasma SNV call was made if the confidence score passed a threshold of 95% for transitions and 98% for transversions” (Supplementary Information at p. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abbosh so as to have used even higher confidence thresholds for all of the SNVs, including a threshold above 97%, in order to have avoided false positive results and thereby increased the accuracy of the detection of minimal residual disease in the cancer patients.
Regarding claims 2-4, Abbosh exemplifies performing the methods disclosed therein on patients having lung cancer. Abbosh does not specifically teaches that the method is applied to patients having breast, bladder or colorectal cancer. However, Abbosh (p. 446, col. 1) does teach that ctDNA detection in plasma following resection has been applied to breast and colorectal cancer patients to identify patients who are likely to relapse post-operatively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Abbosh to other types of cancers, including breast, colorectal and bladder cancer, in order to have detected minimal residual disease following surgery or treatment in order to have identified those patients at high risk of relapse.
7. Claims 6-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbosh et al (Nature. 26 April 2017. 545: 446-453 and Supplementary Information, total of 22 pages) in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL < https://www.illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>) and each in view of Garcia-Murillas et al (Science Translational Medicine. August 2015. 7(302): 1-11; cited in the IDS of 10/25/19 and Supplementary Materials, p. 1-21). 
The teachings of Abbosh et al and Illumina are presented above. 
Regarding claims 6-12, 14-16 and 18-20, to any extent that the claims are intended to encompass methods wherein the patient specifically has HER2+, HR+/HER2-, or triple negative breast cancer, Abbosh does not teach performing the methods recited therein on HER2+ , HR+/HER2- or triple negative breast cancer patients. 
However, Garcia-Murillas teaches detecting somatic mutations present in a cancer patient’s tumor in ctDNA present in plasma samples of the patient in order to monitor the cancer following surgery and/or adjuvant or neoadjuvant therapy and to detect minimal residual disease or metastasis or cancer recurrence (e.g., abstract; Figure 7; and p. 1 and 8). Garcia-Murillas teaches applying this method to patients having triple negative breast cancer, ER+ (i.e., HR+) / HER2- breast cancer and HR+ or HR- and HER2+ breast cancer (Supplemental Table S5; p. 8 and Figure 6). 
In view of the teachings of Garcia-Murillas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Abbosh et al to breast cancer patients whose ER and HER2 status had been determined, and thereby to breast cancer patients having ER2+, HR+/HER2-, or triple negative breast cancer in order to have monitored the recurrence / early relapse or occurrence of metastasis or minimal residual disease because these are the most common types of breast cancer and the ER and HER2 status of the breast cancer would be useful in the selection of therapies for the patients, and particularly breast cancer patients in which minimal residual disease is detected. Additionally, regarding the recitation in these claims of the sensitivity of detection of the method, as discussed above, these limitations indicate only inherent properties of the method. The claims do not recite any specific limitations regarding the amplification or sequencing steps that distinguish the claimed method over that of Abbosh. Accordingly, in the absence of evidence to the contrary, the method of Abbosh also necessarily has each of the recited attributes regarding the specificity and efficacy of the method.
New Rejection - Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 18-20, 22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/461,298 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘298 are both inclusive of methods comprising (a) longitudinally collecting one or more blood or urine samples from the patient after the patient has been treated with surgery, neoadjuvant therapy, and/or adjuvant therapy and extracting cell-free DNA from a blood or urine sample or a fraction thereof; (b) preparing a composition of amplified DNA by performing a multiplex amplification reaction on cell-free DNA extracted in (a) or DNA derived therefrom to obtain a set of amplicons, wherein each amplicon of the set of amplicons spans at least one single nucleotide variant locus of a set of at least 8 patient-specific single nucleotide variant loci associated with the cancer, and wherein the set of at least 8 patient-specific single nucleotide variant loci each encompasses a somatic mutation identified in a tumor sample of the patient who has been diagnosed with the cancer; and (c) analyzing the composition of amplified DNA obtained in (b) by performing high-throughput sequencing of at least some of the amplicons with a median depth of read of at least 100,000 per patient-specific single nucleotide variant locus (claim 17 of ‘298) to determine the sequence of at least a segment of each amplicon of the set of amplicons that comprises a patient-specific single nucleotide variant locus and determine whether two or more patient-specific single nucleotide variants are present in the amplicons.  
Regarding present claims 1-16, 18-20 and 22, the claims of ‘298 recite that the method is one for detecting early relapse or metastasis of cancer. However, the claimed methods of ‘298 would also be useful for detecting minimal residual disease since they detect SNVs in ctDNA as indicative of the presence of ctDNA (and thereby tumor cells) in the cancer patient. The present claims and the claims of ‘298 (claim 8 of ‘298) are both inclusive of methods in which an at least 99.5% sensitivity is achieved when the two SNVs are detected above a 0.97 confidence level. Regarding present claims 2, 3, 6-12, 14-16, and 18-20, the claims of ‘298 are limited to colorectal cancer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the methods claimed in ‘298 to other types of cancer, including bladder and breast cancer, including the well-known types of HR+, HR+/HER2- and triple negative breast cancer since the method of ‘298 can be used to detect the presence of ctDNA in any type of cancer and such a modification would have permitted the detection of residual cancer cells in patients having bladder cancer or breast cancers to aid in the predication that such patients will have early relapse of these cancers following surgery or treatment for the cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634